Hill, C. J.
1. The instructions to the jury fully, fairly, and accurately presented the issues made by the pleading and evidence, and the assignments of error as to excerpts from the charge, on the ground that the. contentions of the defendant were not correctly stated, are entirely without merit.
*67Decided April 16, 1912.
Complaint; from city court of Baxley — Judge Sellers. April 15, 1911.
W. W. Bennett, for plaintiff in error.
Parker & Highsmith, contra
2. This was a suit on promissory notes, and the only issue was one of payment. This issue was fairly presented to the jury in the charge, and the evidence fully supports the verdict in favor of the plaintiff.

Judgment affirmed.